Citation Nr: 0709005	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability rating for service-
connected thoracolumbar strain disability, prior to August 
31, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to May 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in May 2005.  The veteran testified at a hearing 
before the Board in June 2006.

The October 2002 rating decision denied entitlement to a 
compensable evaluation for thoracolumbar strain.  An October 
2005 rating decision granted a 20 percent evaluation, 
effective August 31, 2005.  In November 2005, the veteran 
expressed satisfaction with the 20 percent disability rating, 
however, the issue of entitlement to a compensable rating 
prior to August 31, 2005, remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected thoracolumbar strain disability was productive of 
normal range of motion, with no characteristic pain on 
motion; with no evidence of incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.

2.  From September 26, 2003, thru August 30, 2005, the 
veteran's service-connected thoracolumbar strain disability 
has been productive of localized tenderness, but otherwise 
normal range of motion, without limitation of forward flexion 
to 60 degrees or less, and no findings of muscle spasm or 
guarding; with no evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for thoracolumbar 
strain disability, prior to September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5293 (effective through 
September 22, 2002), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003).

2.  The criteria for a 10 percent rating (but no higher) for 
thoracolumbar strain disability, from September 26, 2003, 
thru August 30, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5293 (effective through September 22, 2002), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in June and 
August 2002.  The letters predated the October 2002 rating 
decision.  See id.  Subsequently, the veteran was issued 
another VCAA letter in December 2004.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2002, 
August 2002, and December 2004 letters have clearly advised 
the veteran of the evidence necessary to substantiate his 
claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As will be discussed in more 
detail below, the Board has determined that a compensable 
rating is not warranted prior to September 26, 2003, and a 10 
percent rating is warranted from September 26, 2003, thru 
August 30, 2005.  With regard to the grant of benefits, if 
the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  With regard to the denial of benefits, since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to a compensable rating, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
September 2002.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Degenerative arthritis of the spine is Diagnostic Code 5242.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Service connection is in effect for residuals of thoracic 
muscle strain, rated noncompensably disabling from May 14, 
1977.  The veteran filed a claim for a compensable disability 
rating in December 2001.  As noted, per an October 2005 
rating decision, a 20 percent disability rating was assigned, 
effective August 31, 2005.  The veteran has specifically 
testified that he has not sought any medical treatment for 
his thoracic spine disability since service.  He testified 
that from 2001 to 2005, he self-medicated using Icy Hot, Ben 
Gay, Aspercreme, Tylenol, Advil, and a whirlpool.

The veteran underwent a VA examination in September 2002.  He 
reported full-time employment as a softball coach at a 
community college and employment as a general contractor, and 
denied missing any work due to illness or injury.  He 
reported pain in the right upper back below the area of the 
scapula.  He can recognize the warning signs when he is about 
to develop an exacerbation of the pain so he changes his 
activity.  He reported that it had "laid him up for the past 
six to seven years."  Prior to this, he would have spasms 
two times a year that would last three or four days and could 
be incapacitating.  The pain is in the right infrascapular 
area and in the left lower back.  These are different points 
of pain that tend to bother him simultaneously.  He denied 
any radiculopathy.  He rated the pain as a 3 on a 10 point 
scale.  He denied any cortisone injections or surgery.  He 
can work overhead but does this with some trepidation.  He 
reported that warning signs of an exacerbation are a burning 
sensation that occurs in his neck and then radiates between 
his shoulder blades.  He denied any medical care since 
service.

On physical examination, he had some tenderness to palpation 
in the paraspinus right side of T10-11 and on the left flank 
and lateral from the area of L1-3.  There was no palpable 
spasm.  The spinal contour was normal.  Straight leg raise 
was 85 degrees bilaterally.  He could do this on 10 
occasions.  Lumbar flexion was 95 degrees, extension was 35 
degrees, lateral flexion was 35 degrees, bilateral rotation 
was 35 degrees bilaterally.  Sensory and motor was normal in 
the lower extremities.  The thoracic range of motion equaled 
that of the lumbar range of motion.  The examiner diagnosed 
chronic thoracolumbar strain, as described with minimal 
degenerative joint disease on x-ray examination.  In 
consideration of DeLuca, the examiner stated that the veteran 
rarely has any difficulties with this condition that produces 
any significant discomfort at this time.  No additional 
considerations were recommended.  He did not have any pain, 
fatigue, weakness or incoordination on repeat testing.

The RO rated the veteran's disability under Diagnostic Code 
5291, pertaining to limitation of motion of the dorsal spine, 
and also considered Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Under the new criteria, the veteran's 
disability would be rated under Diagnostic Code 5242, 
degenerative arthritis of the spine.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for limitation of motion, 
in effect prior to September 26, 2003.  A compensable 
evaluation is not warranted as on objective examination, 
range of motion findings were normal.  As range of motion is 
normal, a 10 percent rating is not warranted for slight 
limitation of motion.  In consideration of the rating 
criteria for lumbosacral strain, there were no objective 
findings or reports of pain on motion.  Thus, there is no 
finding of characteristic pain on motion to warrant a 10 
percent rating under Diagnostic Code 5295.  

In consideration of the general rating formula for diseases 
of the spine, in effect September 26, 2003, the Board finds 
that a 10 percent disability rating is warranted.  On 
examination in September 2002, range of motion testing, to 
include flexion, extension, lateral flexion, and rotation, 
was normal.  As evidenced in the September 2002 VA 
examination, although the veteran had subjectively complained 
of pain in the right infrascapular area and in the left lower 
back, on objective testing of the thoracic spine, no pain was 
reproduced.  Thus, the objective medical evidence essentially 
reflects normal range of motion with no objective findings of 
pain on motion.  In consideration of the new criteria, 
however, on physical examination, he had some tenderness to 
palpation in the paraspinus right side of T10-11 and on the 
left flank and lateral from the area of L1-3.  Thus, this 
objective finding amounts to localized tenderness as detailed 
in the new spine criteria, and warrants a 10 percent 
disability rating.  A 20 percent rating is not warranted, as 
range of motion testing does not reflect forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, nor are there objective findings of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reverse lordosis, or abnormal kyphosis.  Although the 
examination report contains subjective complaints of muscle 
spasms two times a year, there were no objective findings of 
spasm or radiating pain on examination.  In light of the 
objective findings of localized tenderness, the Board finds 
that a 10 percent rating, but no higher, is warranted from 
September 26, 2003 thru August 30, 2005.  Again, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa, 
supra; VAOPGCPREC 3-2000.  As such, based on the objective 
findings of record, the veteran's disability meets the 
criteria for a 10 percent disability rating, but no higher, 
from September 26, 2003, thru August 30, 2005.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the thoracic spine.  The Board finds, however, that a 
compensable rating is not warranted prior to September 26, 
2003, and a rating in excess of 10 percent from September 26, 
2003, to August 30, 2005, is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5288), and no showing that the veteran has intervertebral 
disc syndrome (Diagnostic Code 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  Prior to August 31, 2005, there were no 
findings of spasms or neurological symptoms, and there were 
no neurologic findings on physical examination.  
Nevertheless, assuming for the sake of argument that the 
veteran's current disability did involve radiculopathy and 
could be defined as intervertebral disc disease, there is no 
medical evidence of record to show that the veteran's 
symptoms are mild to warrant a compensable disability rating 
under former Diagnostic Code 5293.  At the September 2002 VA 
examination, he reported complaints of spasms two times a 
year which would last three or four days and could be 
incapacitating, however, there is otherwise no evidence that 
the veteran has had incapacitating episodes of at least one 
week but less than 2 weeks during the past 12 months.  The 
examiner also notes that the veteran rarely has any 
difficulties with his condition that produces significant 
discomfort at the time of the examination.  As such, a 
compensable disability rating is not warranted prior to 
September 26, 2003, and a disability rating in excess of 10 
percent from September 26, 2003, to August 30, 2005, is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

The Board has considered the objective finding of minimal 
degenerative joint disease on x-ray examination.  Arthritis, 
due to trauma, substantiated by x-ray findings, is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint group or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  While the 
objective evidence in this case does show minimal 
degenerative joint disease on x-ray examination, the 
objective evidence reflects that limitation of motion is 
completely normal, and there were no findings of pain on full 
range of motion.  Thus, arthritis does not provide a basis 
for a compensable evaluation prior to September 26, 2003, nor 
does it provide a basis for a rating in excess of 10 percent 
from September 26, 2003, thru August 30, 2005.

Under the old regulations, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant compensable 
rating prior to September 26, 2003.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The Board has taken into 
consideration the veteran's complaints of pain, however, on 
objective examination and range of motion testing, no pain 
was produced.  The September 2002 examiner specifically 
opined that he did not have any pain, fatigue, weakness, or 
incoordination on repeat testing.  Thus, a compensable rating 
is not warranted under DeLuca, from December 14, 2001, to 
September 25, 2003.  The new regulations explicitly take pain 
upon motion into account, therefore, application of the 
principles of DeLuca is unnecessary.  In the event, however, 
that the principles of DeLuca are applicable to the new 
regulation, the Board has also considered whether factors 
including functional impairment and pain would warrant a 
rating in excess of 10 percent but finds that the objective 
evidence does not support such a finding.
 
The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected thoracic disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran has testified that subsequent to 
service and until 2001, he worked as a general contractor 
doing remodeling and renovation, and in 2001 he began 
employment as a softball coach at a community college.  He 
claims that he was forced to change professions in 2001 
because of his thoracic spine disability.  He has submitted 
several lay statements from family and friends which attest 
that he quit his construction employment in 2000 due to his 
back disability.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  At the time of the 
September 2002 VA examination, the veteran reported 
employment as a softball coach, and employment as a general 
contractor.  He reported working 40 hours per week, and that 
he had not lost any time from work due to illness or injury.  
Thus, there has not been a showing in this case to warrant 
extra-schedular consideration.  Likewise, there is no 
evidence of record showing that the veteran has ever been 
hospitalized due to his thoracic spine disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's thoracic spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's service-connected thoracolumbar 
strain disability from December 14, 2001, to September 25, 
2003, and a 10 percent disability rating, but no higher, is 
warranted from September 26, 2003, to August 31, 2005.  




ORDER

Entitlement to a compensable disability rating for 
thoracolumbar strain disability is not warranted, prior to 
September 26, 2003.  To this extent, the appeal is denied. 

Entitlement to a disability rating of 10 percent for 
thoracolumbar strain disability is warranted, effective from 
September 26, 2003, thru August 30, 2005.  To this extent, 
the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


